DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Response to Amendment
In response to the amendment received September 26, 2022:
Claims 1-2 and 5-10 are pending. Claims 3-4 and 11-16 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. 
	
 Claim Rejections - 35 USC § 103
Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0291442) in view of Ikenuma et al. (US 2016/0111700).
Regarding Claim 1, Wang et al. teaches an electrode for a secondary battery comprising a conductive support (i.e. current collector) (Fig. 3, #22), a first primer layer (i.e. a protective layer) (Fig. 3, #24) formed on the conductive support and comprising a polymeric material (Para. [0005]) and conductive filler (i.e. conductive agent) (Para. [0061]) and a positive electroactive material layer formed on the primer layer (Fig. 3, #30) including a positive electrode active material (Para. [0067]) wherein a binding agent is not contained in the primer layer (Para. [0094]) and the primer layer comprises polymethylphenylsiloxane (i.e. silicone resin wherein each R is independently monovalent hydrocarbon group and x = 2) (Para. [0056]).
Wang et al. further teaches any suitable cathode active species can be used (Para. [0028]). Wang et al. does not explicitly teach the positive electrode active material is composed of a lithium-containing transition metal oxide. 
However, Ikenuma et al. teaches a positive electrode active material a lithium-containing transition metal oxide such as lithium cobaltate, lithium nickelate or lithium-containing complex phosphate with a transition metal of Fe, Ni, Co, Mn (Para. [0104]-[0105]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of a positive electrode active material of a lithium-containing transition metal oxide, as it would provide a positive electrode active material into and from which lithium ions can be intercalated and deintercalated (Para. [0103]) and a stable positive electrode active material providing a highly safe power storage device (Para. [0112]). There is a reasonable expectation of success both Wang  et al. and Ikenuma et al. have aluminum foil as the current collector (Wang et al. – Para. [0049] & Ikenuma et al. – Para. [0091]).
Wang et al. further teaches the primer layer comprises polymethylphenylsiloxane (i.e. an organopolysiloxane having a structural unit including a silicon atom having a phenyl group as a substituent).
Wang et al. does not explicitly teach a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms.
However, Ikenuma et al. teaches a lithium-ion secondary battery (Para. [0122], lines 8-11) wherein a film comprising a silicone resin (Para. [0071], [0076]) wherein the silicone includes hydrophobic functional groups such as a phenyl group, as the inclusion of phenyl groups increases the adhesion to the active material due to hydrophobic interaction (Para. [0077], lines 9-12). Thus, the teaching of a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the ratio of phenyl groups present is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. R is a phenyl group and a methyl group).
Regarding Claim 5, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. an organopolysiloxane silicone resin comprising hydroxyl and hydrolyzable functional groups bonded to a silicon atom in a molecule).
Regarding the content of the hydroxyl groups and the hydrolyzable function groups, Wang et al. further teaches the hydroxyl-containing polymer may have varying levels of hydrolysis (thereby including varying amounts of hydroxyl groups), and a greater degree of hydrolysis may allow better adhesion of the hydroxyl-containing material to a conductive support, and in some cases may cause the polymer to be less soluble in the electrolyte. Thus, a content of the hydroxyl groups and the hydrolyzable functional groups is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the content of the hydroxyl groups and the hydrolyzable groups is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 6, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. further teaches the primer layer (i.e. protective layer) has a thickness from 5-10 micrometers (within the range of the instant claim) (Para. [0060])
Regarding Claim 7, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) (i.e. within the claimed conductive agent range) and the polymeric material (in this case, the silicon resin) is included in a range of 20-90 wt% (overlapping with the claimed range).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 10, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the positive electrode in claim 1 as explained above.
 	Wang et al. further teaches a secondary battery, a negative electrode and an electrolyte (Para. [0011], [0096]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0291442) in view of Ikenuma et al. (US 2016/0111700) as applied to claim 1 above, and further in view of Hinoki et al. (US 2010/0248026).
Regarding Claim 8, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. as modified by Ikenuma et al. does not teach the protective later includes inorganic compound particles.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. as modified by Hinoki et al. to incorporate the teaching of inorganic particles, as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]).
Regarding Claim 9, Wang et al. as modified by Ikenuma et al. teaches all of the elements of the current invention in claim 8 as explained above.
Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) (i.e. within the claimed conductive agent range) and the polymeric material (in this case, the silicon resin) is included in a range of 20-90 wt% (overlapping with the claimed range).
Wang et al. does not teach inorganic compound particles in the primer layer.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. as modified by Hinoki et al. to incorporate the teaching of the ratio of organic particles to inorganic particles , as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]). The combination of the ratio of organic particles to inorganic particles, for example 1:1, would result in equal parts of the organic silicone resin (see section “4.” above for details regarding the silicone resin, not reiterated herein for brevity’s sake) and the inorganic particle. As Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) the silicone resin and the inorganic compound particles in Wang et al. as modified by Hinoki et al. would each have a content range of about 47.3 wt%, within the claimed ranges for both the silicone resin and the inorganic compound particles. 
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues Ikenuma does not disclose any range of a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms and the skilled artisan would not look to the results of Ikenuma to routinely optimize the silicone of primary reference Wang within the range set forth in the currently claimed invention.
Examiner respectfully disagrees. A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“[D]iscovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”). In this case, Ikenuma et al. teaches the inclusion of phenyl groups increases the adhesion to the active material due to hydrophobic interaction (Para. [0077], lines 9-12). Thus, a ratio (or amount) of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms is known to affect adhesion. 
Applicant argues Ikenuma teaches that the silicone is used in conjunction with a binder for use on an active material particle form and would look to the teaching thereof as relative to a coating for the specific particle active material and increase the hydrophobic reaction therewith to improve adhesion, and applicant's rationale of using phenyl groups for improved heat resistance of a protective layer coating a current collector without a binder is not relative to the relied upon rationale of Ikenuma.
Examiner respectfully disagrees. Ikenuma et al. teaches a lithium-ion secondary battery (Para. [0122], lines 8-11) wherein a film comprising a silicone resin (Para. [0071], [0076]) wherein the silicone includes hydrophobic functional groups such as a phenyl group, as the inclusion of phenyl groups increases the adhesion to the active material due to hydrophobic interaction (Para. [0077], lines 9-12). Thus, the teaching of a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the ratio of phenyl groups present is optimization involving only routine skill in the art. The instant specification teaches it is possible to secure bondability with the active material mixture layer due to the silicon resin (Para. [0039]). Wang et al. also teaches the polymer (silicon resin) may be selected based on adhesiveness to electroactive material and provides sufficient adhesion between a primer layer and the electrode active material (Para. [0025], [0056]), thus, both the instant invention silicon resin and the silicon resin of Wang and Ikenuma are concerned with a silicone resin polymeric material providing adhesion/bondability to a positive electrode active material and therefore the teachings in each of the various references would have been pertinent to the problems in the other references and the invention at hand. See MPEP 2141.01(a).  
Applicant argues a new and unexpected result of using phenyl within the claimed range to obtain improved heat resistance.
Examiner respectfully disagrees. Applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, the unexpected result is not a comparison to the closest prior art, see MPEP 716.02(e). 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729